DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 11, 13, 15, 20 and 24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5-8 and 10; prior art fails to disclose or suggest, inter alia, an apparatus comprising: a controller configured to operate a parallel converter in a second mode approximately twice each cycle of the AC voltage in which the energy stored in the bulk capacitor is discharged to the bus to increase a voltage on the bus during at least an initial portion of the second mode, wherein the controller is further configured to operate the parallel converter in the first mode approximately twice each cycle of the AC voltage to transfer charge from the bus to the bulk capacitor to increase a voltage on the bulk capacitor to a greater magnitude than the peak AC voltage, wherein the controller is configured to control the switch in the second mode to use the energy stored in the bulk capacitor to increase the voltage on the bus and to maintain the voltage on the bus at or above a minimum specified bus voltage,  to during the initial portion of the second mode the voltage on the bus is increased to a voltage having approximately the same magnitude as the magnitude of the voltage on the bulk capacitor, wherein the voltage on the bus is increased to greater than the peak voltage of the AC voltage approximately each half cycle.
Claims 11 and 13; prior art fails to disclose or suggest, inter alia, a method of operating an alternating current (AC) to direct current (DC) converter, the method comprising: controlling a parallel converter in a first mode approximately twice each cycle of the AC voltage and a second mode approximately twice each cycle of the AC voltage, including: during the first mode to store energy into a bulk capacitor coupled to the parallel converter and to increase a voltage on the bulk capacitor approximately twice each cycle of the AC voltage to a greater magnitude than the peak voltage of the AC voltage; and discharging the energy stored in the bulk capacitor to the bus to increase the voltage on the bus during at least an initial portion of the second mode, including controlling to use the energy stored in the bulk capacitor to increase the voltage on the bus and to maintain the voltage on the bus at a minimum specified bus voltage, controlling the parallel converter in the second mode further comprising: operating the parallel converter in a buck mode during a first phase of the second mode to increase the voltage on the bus using energy stored in the bulk capacitor during the first mode; and keeping the switch on during a second phase of the second mode to maintain the voltage on the bus at or above the minimum specified bus voltage without operating the parallel converter in the buck mode.
Claims 15, 20 and 24; prior art fails to disclose or suggest, inter alia, an AC to DC converter comprising: a controller configured to: operate the parallel converter in a first mode to store energy in the bulk capacitor and to increase the voltage on the bulk capacitor approximately twice each cycle of the AC voltage to a greater magnitude than the peak voltage of the AC voltage; and operate the parallel converter in a second mode in which the energy stored in the bulk capacitor is discharged to the bus, wherein during at least an initial portion of the second mode the energy stored in the bulk capacitor is used to increase the voltage on the bus, wherein the controller is configured to close the first switch throughout the second mode to use the energy stored in the bulk capacitor to increase the voltage on the bus and to maintain the voltage on the bus at or above a minimum specified bus voltage; and a DC to DC converter coupled in series between the bus and a DC output of the AC to DC converter, wherein the DC to DC converter is configured to convert the voltage on the bus to a DC output voltage at the DC output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GARY L LAXTON/Primary Examiner, Art Unit 2896                                    5/26/2022